Citation Nr: 1723964	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder, and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a knee disorder, and if so whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a hip disorder, and if so whether service connection is warranted.

4.  Entitlement to service connection for a bilateral leg disorder.

5.  Entitlement to service connection for obstructive sleep apnea, as secondary to the service-connected gastroesophageal reflux disease (GERD) disability.


6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected disabilities.

7.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to an increased rating in excess of 10 percent for instability of the right ankle.

9.  Entitlement to an increased rating in excess of 10 percent for instability of the left ankle. 

10.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2009, April 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The RO reopened the claims for service connection for a back, knee, and hip disorder in the May 2009 rating decision, but denied the claims on the merits.  Regardless however, because the record contains the previously denied service connection claims for back, knee, and hip disorder, the Board must make an independent determination on whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  At any rate, the Veteran appealed the May 2009 rating decision and this appeal ensued.  

On his February 2010 substantive appeal, the Veteran indicated that he wanted a video-conference hearing before the Board.  In a June 2016 written statement, the Veteran withdrew all hearing requests.  Therefore, the request for a hearing has been withdrawn.

The Veteran subsequently perfected an appeal of the April 2010 and May 2013 rating decisions and those appeals have merged into the instant one.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The psychiatric issue on appeal has been recharacterized from one concerning depression and PTSD to one more generally concerning an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of (1) service connection for a back disorder (reopened); (2) service connection for a knee disorder (reopened); (3) service connection for a hip disorder (reopened); (4) service connection for a bilateral leg disorder; (5) a rating in excess of 10 percent for instability of the right ankle; (6) a rating in excess of 10 percent for instability of the left ankle; and (7) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO denied the claims for service connection for a back, knee, and hip disorder.

2.  The Veteran did not initiate an appeal to the March 2000 rating decision or submit new and material evidence within one year; it became final.

3.  Evidence received since the final March 2000 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for a back, knee, and hip disorder.

4.  The Veteran's currently diagnosed obstructive sleep apnea is aggravated by the service-connected GERD disability.

5.  The Veteran's currently diagnosed depressive disorder is aggravated by his service-connected disabilities.

6.  The most probative evidence of record weighs against a finding that the Veteran meets the DSM criteria for PTSD.

7.  The Veteran's GERD has been productive of epigastric distress with dysphagia, reflux, nausea, and sleep impairment; there has been no substernal arm or shoulder pain, or considerable impairment of health.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied the claims for service connection for a back, knee, and hip disorder is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen service connection for a knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received to reopen service connection for a hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for obstructive sleep apnea as secondary to the service-connected GERD disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310. (2016).

6.  The criteria for service connection for depressive disorder, as secondary to the service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310. (2016).

7.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for a rating in excess of 10 percent for GERD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims for service connection for a back, knee, and hip disorder are reopened in this decision, and then remanded for further development.  The claims for service connection for sleep apnea and depressive disorder are granted.  As such, no conceivable prejudice to the Veteran could result from those decisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the adjudicated GERD claim on appeal, VA's duty to notify was satisfied by a letter dated in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical records have been obtained.  Also, the Veteran was provided VA examinations of his GERD disability in May 2012 and February 2013. These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence Legal Criteria

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for Back, Knee, and Hip Disorders

In a March 2000 rating decision, the RO denied the claims for service connection for a back, knee, and hip disorder because the evidence did not show that the Veteran's joint disorders were incurred in service or were otherwise related to service or to a service-connected disability.  The Veteran was properly notified of the March 2000 rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision.  For this reason, the March 2000 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The evidence of record at the time of the March 2000 rating decision included service treatment records, an October 1992 VA examination, VA treatment records from 1996 to 1999, private treatment records from 1995 to 1999, and a January 2000 VA examination.

Evidence received since the final March 2000 rating decision includes, in pertinent part, a November 2012 VA spine, hip, and knee examination report.  The Board finds that the November 2012 VA examination discussed the Veteran's complaints of ongoing back, hip, and knee pain since service separation.  A physical examination and x-rays were conducted as to the Veteran's joints.  During the evaluation, the Veteran indicated that his back and knee disorders began in 1984 and gradually increased over time, to include radiating pain to his hips.  Further, the examiner provided opinions regarding the current nature and possible etiology of the Veteran's disorders. 

VA treatment records dated after the final rating decision show continued complaints and treatment for the Veteran's joints.  In a September 2013 VA treatment record, the Veteran reported that his pain was so severe that, at times, he required a walker.  He also indicated that his ankles sometimes "buckle," which caused him to lose his balance.  In a September 2015 VA treatment record, it was noted that the Veteran had a past history of an unsteady gait.  The Board finds that this evidence is material as the Veteran has reported that his service-connected ankle disabilities aggravated his back, knee, and hip disorders.  

Further, the evidence includes a January 2009 statement from the Veteran's spouse.  In her statement, she indicated that the Veteran had a "hard time" since his return from Iraq/Kuwait and indicted that he needed physical assistance on a daily basis due to his disabilities.  

The Board finds that the November 2012 VA examination, VA treatment records since March 2000, and the January 2009 statement from the Veteran's spouse are new, as they were not of record prior to the issuance of the March 2000 rating decision.  Further, this evidence is material as it includes additional evidence that the Veteran had persistent symptoms of joint pain since service separation and presumably physical disabilities soon after service separation.  As noted above, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, new and material evidence has been received to reopen the claims of service connection for a back, knee, and hip disorder.  38 C.F.R. § 3.156 (a).  The appeal is granted, to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

In this case, the Veteran's currently diagnosed sleep apnea and psychiatric disorders are not a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Obstructive Sleep Apnea

The Veteran maintains that his obstructive sleep apnea is aggravated by his service-connected GERD disability.

On review of all evidence, the Board finds that the weight of the evidence supports a finding that the Veteran's sleep apnea is aggravated by his service-connected GERD disability.

Weighing in favor of the claim is a January 2017 private Sleep Apnea Disability Benefits Questionnaire (DBQ) completed by Dr. H. S.  During the evaluation, it was noted that the Veteran underwent a sleep study in July 2010 and was diagnosed with severe obstructive sleep apnea.  The Veteran had been prescribed a CPAP machine.  However, during the January 2017 evaluation, the Veteran reported that he was unable to wear the CPAP mask 4-5 time a week as a result of symptoms 
(i. e., vomiting) associated with his service-connected GERD disability and as a result of his service-connected reactive airway disease disability.  Dr. H. S. then opined that it was as likely as not that the Veteran's service-connected reactive airway disease and GERD aggravated his sleep apnea, as the Veteran was unable to wear the CPAP mask at night due to vomiting.  The doctor indicated that the Veteran was at risk of suffocating due to frequent vomiting.  He was also issued a nasal cannula, but with his reactive airway disease, the Veteran was unable to use this regularly due to extreme dryness and irritation of his nose and throat.  

The evidence also includes a June 2010 sleep consultation study where it was noted that the Veteran would "not be a good candidate for full facial mask due to GERD and nocturnal vomiting."  

The evidence weighing against the Veteran's claim includes a May 2012 VA examination report.  The examiner confirmed a diagnosis of obstructive sleep apnea and then opined that the Veteran's sleep apnea was not proximately due to, or the result of, the Veteran's service-connected GERD disability.  In support of this opinion, the examiner noted that the medical literature did not list GERD as a cause, side effect, or complication of sleep apnea. 

However, the May 2012 VA GERD examination indicated that the Veteran had "sleep disturbance caused by esophageal reflux."  Additionally, the Board finds the May 2012 opinion to be of limited probative value as the examiner's reasoning was general in nature.  The examiner pointed to medical literature but did not address the specific circumstances of the Veteran's case, i.e., his complications of the CPAP mask itself.

Upon review of all the evidence of record, the Board finds that the weight of the evidence supports the claim that the Veteran's obstructive sleep apnea is aggravated by his service-connected GERD disability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder that was either incurred in service, or alternatively, aggravated by his service-connected disabilities.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's depressive disorder is aggravated by his service-connected disabilities, to include the now service-connected obstructive sleep apnea disability.

Weighing in favor of the claim is an October 2014 psychological DBQ completed by psychiatrist, H. G.  After a review of the claims file and an interview with the Veteran, Dr. H. G. concluded that the Veteran's service-connected reactive airway disease, hemorrhoids, GERD, ankle, tinea pedis, and hypertension more likely than not aggravated his depressive disorder.  Dr. H. G. cited medical research and treatment records in support of her opinion.  For example, Dr. H. G. noted that in 2007 and 2008 VA treatment records the Veteran was diagnosed with depression due to general medical conditions of chronic pain.  

VA treatment records from 2007 to the present show a continued diagnosis of depression due to his service-connected disabilities.  For example in a September 2014 VA treatment record (in Virtual VA), it was noted that the Veteran had increased anxiety and depression after learning he was not a candidate for ankle surgery.  He admitted to having fleeting passive suicidal and homicidal ideations because of his depression and anxiety, "secondary to his chronic pain."  

The evidence also includes a December 2012 VA psychiatric examination report.  The examiner opined that the Veteran did not meet the DSM IV criteria for PTSD; however, a diagnosis of depressive disorder was confirmed.  Although the examiner recognized a diagnosis of PTSD on the Veteran's treatment records, the December 2012 VA examiner determined that the Veteran did not meet criteria for PTSD based on the absence of a plausible traumatic event.  The examiner explained that the in-service verified stressor event (i. e., witnessing a plane crash from 1/2 mile away, one that he was not responsible for nor had any involvement of the rescue efforts or clean up), did not qualify based on absence of potential harm to the Veteran himself and lack of proximity to actually witnessing the death or injury of the pilot other than from a great distance.  Further, the fact that the Veteran personalized the 9/11 tragedy in much the same way suggested that he had a heightened response to such events, but did not qualify this as a stressor.  Moreover, the examiner indicated that the Veteran's delayed report of this event (first mentioned in 2011) was found to be "a bit curious," and casted doubt on whether it was really traumatic at the time or an anchor on which to hang other more recent problems.  

Nonetheless, the December 2012 VA examiner stated that the Veteran did meet the criteria for depressive disorder.  Though the Veteran endorsed enough symptoms for major depressive disorder, there was so much overlap between his poorly treated sleep apnea and his depression that the examiner believed the former may be
significantly responsible for much of the latter.  The depressive symptoms and diagnoses clearly post-dated any military service and could not be considered service connected for that reason.  Likewise, although the Veteran had many service-connected physical conditions, the examiner determined that it was less likely than not that there was a temporal or causative relationship between these and his depressive illness.  Significantly however, the examiner specifically indicated that the Veteran's sleep apnea, which at the time was not service connected, was likely contributing to his depressive illness.

The December 2012 VA medical opinion weighs in favor of the Veteran's claim, as he has now been granted service connection for obstructive sleep apnea.  
For these reasons, the Board finds that the Veteran's currently diagnosed depressive disorder is related, at least in part, to his service-connected disabilities.  Accordingly, service connection for depressive disorder is granted.  38 C.F.R. § 3.102.  

However, service connection for PTSD is not warranted.  Although VA treatment records show a diagnosis of PTSD, the Board finds that the December 2012 VA medical opinion regarding a lack of diagnosis and lack of nexus between the Veteran's symptoms and the in-service event to be more probative.  The VA examiner reviewed the claims file, including the Veteran's VA treatment records, discussed the in service event and the DSM criteria for PTSD in detail, and provided an opinion supported by a well-reasoned rationale.  The VA opinion is inconsistent with and outweighs any prior diagnosis of PTSD shown on the treatment records.  As such, the Board finds that the Veteran does not meet the DSM criteria for PTSD and the claim for such disability must be denied.


Rating for GERD-Laws and Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119  (1999).

The Veteran's GERD is rated under Diagnostic Code (DC) 7346 for hiatal hernia. 38 C.F.R. § 4.114, DC 7346.

Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. 
§ 4.114, DC 7346.

Under DC 7203, stricture of the esophagus is rated 80 percent when permitting passage of liquids only, with marked impairment of general health; 50 percent when severe, permitting liquids only; and 30 percent when moderate.  38 C.F.R. § 4.114, DC 7203.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the evidence includes a May 2012 VA examination report, which notes symptoms to include persistent, recurrent epigastric distress, dysphagia, reflux, nausea, and sleep disturbance caused by esophageal reflux.  There were no esophageal structures, spasms, or diverticula.  Substernal arm or shoulder pain was also not indicated.  The examiner stated that the Veteran's GERD disability did not impact his ability to work.

In a February 2013 GERD DBQ, the Veteran reported that he had symptoms of reflux and esophagitis, but that his mild nausea had resolved with medication.  The examiner indicated no substernal arm or shoulder pain.  The examiner stated that the Veteran's GERD disability did not impact his ability to work.  

VA treatment records show continued treatment (with prescription medication) for the Veteran's GERD symptoms.  In a September 2015 VA treatment record (in Virtual VA), the Veteran was noted to have significant dyspepsia/GERD.  VA treatment records, however, do not show that the Veteran's GERD has resulted in substernal arm or shoulder pain, or considerable impairment of health.

Upon review of all evidence of record, the Board finds that the Veteran's GERD has been productive of epigastric distress with dysphagia, reflux, nausea, and sleep impairment.  However, no such symptomology has been noted to be accompanied by substernal arm or shoulder pain, or to have been productive of considerable impairment of health, and the Veteran has made no assertions of such in connection with his reflux disease.  In the VA examination reports, it was assessed that the Veteran's esophageal conditions did not impact on his ability to work.  

For these reasons, the Board finds that the Veteran's GERD disability is appropriately evaluated as 10 percent disabling under DC 7346.  The criteria for a higher rating of 30 percent rating or greater are not met or approximated.  Accordingly, the claim for a rating in excess of 10 percent for GERD must be denied.

ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a knee disorder is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a hip disorder is reopened; to this extent only, the appeal is granted.

Service connection for sleep apnea as secondary to the service-connected GERD disability is granted. 

Service connection for depressive disorder, as secondary to the service-connected disabilities, is granted. 
Service connection for PTSD is denied.

A rating in excess of 10 percent for GERD is denied.


REMAND

Service Records

The Veteran maintains that he has back, knee, hip, and leg disorders as a result of service, or alternatively, as secondary to his service-connected disabilities.  

Upon review of the evidence of record, the Board notes that the Veteran's service separation examination report is not available for review.  An April 10, 2015 VBMS entry appears to include numerous service records; however, the copies are mostly illegible.  The Board is able to detect that a report of medical examination and a report of medical history are located in the April 10, 2015 entry; however the date and contents of these reports are illegible.  

As this evidence may impact the Veteran's pending service connection claims for a back, knee, hip, and leg disorder, a remand is warranted in order to obtain legible copies of these records in VBMS.

Ankle Disabilities

The Veteran was last afforded a VA compensation ankle examination in February 2013 (DBQ), over four years ago.  Moreover, at the time of the examination, the examiner did not address whether the Veteran's gait was normal, but indicated that the Veteran used bilateral ankle braces intermittently.  

In a September 2013 VA treatment record, the Veteran reported that his pain was so severe that, at time, he required a walker.  He also indicated that his ankles sometimes "buckle," which caused him to lose his balance.  In a September 2014 VA treatment record, the Veteran complained of increased ankle pain.  In a September 2015 VA treatment record, it was noted that the Veteran had a past history of an unsteady gait.  He has also been diagnosed with bilateral ankle tendinitis.  See August 2014 VA treatment record.  For these reasons, and given the passage of time since the VA examination and the possible worsening of his ankle disabilities, a new VA examination is warranted.  The examiner should specifically address the Veteran's gait as this may be relevant to the Veteran's other claims for service connection for a back, knee, hip, and leg disorders.  

Back, Knee, Hip, and Leg Disorders

Service treatment records show that the Veteran was treated in July 1987 for back pain following a motor vehicle accident.  He reported developing some tightening pain in his lower back.  He was evaluated and diagnosed with a mild lumbar strain, post motor vehicle accident.  In a July 17, 1991 treatment record, the Veteran was noted to have a history of bilateral ankle instability, but was now complaining of anterior left hip pain with weight-bearing.  There was no trauma to the hip or antecedent factors noted.  The impression was a possible sartorius strain.  In a follow-up treatment record dated July 22, 1991, the Veteran reported that the left hip was feeling better, but he now complained of some retropatellar pain in the left knee.  An impression of possible PFS (patellofemoral syndrome) was noted.   In a February 1991 service treatment record, the Veteran complained of bilateral knee pain while kneeling.  As noted above, a report of medical examination from service separation is of record, but is illegible.  

Post-service treatment records show that the Veteran was injured in June 2006 after lifting tables at work.  In a September 2006 VA statement from Dr. K. B., it was noted that the Veteran was seen in September 2006 with complaints of back pain, bilateral leg pain and numbness.  

The Veteran was afforded a VA examination in April 2009.  During the evaluation, he indicated that he had suffered some back pain in service and was treated for lumbosacral strain.  The Veteran also indicated that he had done well after service, but reinjured his back at work after lifting a table.  The Veteran complained of radiating back pain to both legs and knees.  The examiner diagnosed the Veteran with a herniated nucleus pulpsus (HNP) in the lumbar spine and left knee chondromalacia.  The examiner then indicated that the Veteran's spine and left knee disorders were less likely than not related to service.  In support of these opinions, the examiner noted that the Veteran did well after treatment for his lumbar spine strain in service and was able to maintain gainful employment until his post-service back injury.  This post-service back injury was noted by the examiner to be "most likely related to the most recent back injury."  Regarding the left knee, the examiner stated that service treatment records were silent for any complaints of knee pain or treatment for any knee condition.  It was also noted that the Veteran's complaints of bilateral leg pain were more likely than not related to his current back condition as he appeared to have some radicular component to his back pain, which could cause radiating pain into the legs. 

The Board however finds that the probative value of the April 2009 VA medical opinion is diminished, as it is based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Although the VA examiner indicated that service treatment records were absent for any complaints or treatment for a knee disorder, service treatment records show that the Veteran was seen on July 22, 1991, for complaints of retropatellar pain in the left knee.  An impression of possible PFS (patellofemoral syndrome) was noted.   In a February 1991 service treatment record, the Veteran complained of bilateral knee pain while kneeling.  For these reasons, the Board finds that the August 2013 examiner's opinion lacks probative value as it relates to the Veteran's knee.

Regarding the back claim, during a November 2012 VA examination, the examiner diagnosed the Veteran with lumbar degenerative disc disease with multiple HNPs.  X-rays also showed arthritis.   During the evaluation, the Veteran reported the onset of lumbar pain since 1984.  Since discharge, the pain had gradually increased, until the Veteran suffered a work injury in 2006 while working as contractor in the Middle East.  He underwent care through his employer for this, but continued to have bilateral lower lumbar pain, left worse than right without radicular symptoms.  The examiner then opined that it was less likely than not that the Veteran's lumbar spine condition was caused by or related to service.  In support of this opinion, the examiner stated that the Veteran's current lumbar condition was caused by the Veteran's normal progression of degenerative disease of the spine, aggravated by his injury in 2006.  The examiner also noted that "no evidence of lumbar conditions is found in the service medical records."  It was further indicated that there was no medical authority or peer reviewed medical literature which supported the contention that mild instability of the ankles could be causative to or aggravate lumbar degenerative disease.  The Veteran's current gait was non-antalgic and not biomechanically abnormal.

Regarding the Veteran's hip disorder, the November 2012 VA examiner performed a physical examination and reviewed x-rays.  The Veteran reported bilateral lower back pain at the SI areas bilaterally, which the Veteran stated was his hips.  The examiner stated that there was no current hip condition found on examination.  

Regarding the Veteran's knee disorder, the examiner diagnosed the Veteran with bilateral rheumatoid arthritis.  The Veteran reported having had bilateral knee pain while in service in 1984.  The pain had gradually increased since discharge from service.  The examiner then opined that it was less likely than not that the Veteran's knee disorder was caused by or related to service.  In support of this opinion, the examiner indicated that the Veteran's rheumatoid arthritis began after discharge from military service.  Further, there was no medical authority or peer reviewed medical literature which supported the contention that a mild bilateral ankle
instability could be causative to or aggravate the development of rheumatoid arthritis of the knees.  This was an inflammatory process which was unrelated to the Veteran's gait or his ankle condition.  

The Board finds that the November 2012 VA medical opinion lacks probative value, as it is based on inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Although the VA examiner indicated that service treatment records (STRs) were absent for any complaints or treatment for a back disorder, STRs show that the Veteran was diagnosed with a lumbar strain following an auto accident in service in 1987.  

Further, although the Veteran has not been specifically diagnosed with a hip disorder, he has competently complained of pain radiating to his lower extremities, presumably due to the back disorder.

Moreover, although the Veteran's back disorder has not been associated with the service-connected ankle disabilities (mostly because his gait was found to be normal), some recent evidence of record shows a possible worsening of the Veteran's ankle disabilities, to include an unsteady gait and the use of assistive devices (such as a walker and ankle braces).  As such, the current severity of the Veteran's ankle disabilities may impact whether the Veteran's back, knee, and lower extremity (hips and legs) are aggravated by the service-connected ankle disability.

TDIU

As for the issue of entitlement to a TDIU, as the AOJ's implementation of the Board's decision and the outcome of the remanded issues may impact the decision on the issue of entitlement to a TDIU, remand of the TDIU issue is necessary.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain a legible copy of the service treatment records currently present in the April 10, 2015 VBMS entry, and upload the legible copy to VBMS.

2.  Provide the Veteran with a VA examination to determine the severity of his service-connected bilateral ankle disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is asked to assess the Veteran's gait.  

3.  Provide the Veteran with a VA joints examination to assist in determining the nature and etiology of his back, knee, hip, and leg disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Although a complete review of the claims file is imperative, attention is called to the STRs which show that the Veteran was noted to have a lumbar spine strain, a possible sartorius strain, and possible ppatellofemoral syndrome.

The examiner is asked to respond to the following:

(a)  List all current diagnoses pertaining to the Veteran's back, knees, hips, and legs.  

(b)  FOR EACH DIAGNOSIS, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back, knee, hip, or leg disorder(s) was incurred in service or is otherwise related to service. 

(c)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back, knee, hip, or leg disorder(s) was caused or aggravated by a service-connected disability, to specifically include his ankle disabilities.

(d)  A complete rationale for any opinion expressed should be included in the examination report.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal. If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


